Citation Nr: 0427058	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  98-00 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for traumatic arthritis, 
right knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1942 to June 1943.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which increased the rating for the veteran's right knee 
arthritis from noncompensable to 10 percent, effective 
January 14, 1997.  A notice of disagreement was received in 
October 1997, a statement of the case was issued in November 
1997 and a substantive appeal was received in December 1997.  
The veteran and his spouse testified at a personal hearing at 
the RO in February 1998.

During the course of this appeal, the RO, in November 1998, 
increased the right knee arthritis rating to 20 percent, also 
effective from January 14, 1997.  However, because there has 
been no clearly expressed intent to limit the appeal to a 20 
percent rating and higher ratings are possible, the issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDING OF FACT

The veteran's service-connected traumatic arthritis, right 
knee, is productive of pain and weakness, but without 
additional functional loss so as to limit flexion to 15 
degrees or less, or extension to 20 degrees or more; there is 
no lateral instability or recurrent subluxation associated 
with the right knee arthritis. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
traumatic arthritis, right knee have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, a substantially complete application for an increased 
rating was received in January 1997.  The rating was 
increased from noncompensable to 10 percent (effective 
January 14, 1997) by rating decision in August 1997, and the 
rating was then increased to 20 percent (also effective 
January 14, 1997) by rating decision in November 1998.  At 
the time of that rating decision, VCAA had not yet been 
enacted.  Only after that rating action was promulgated was 
VCAA signed into law.  Thereafter, the RO did furnish VCAA 
notice to the veteran in February 2003 and February 2004.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
notice error of this kind may be non-prejudicial to a 
claimant.  In this respect, all the VCAA requires is that the 
duty to notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in February 2003 and February 2004, 
as well as the November 1997 statement of the case and the 
November 1998, August 2003, and April 2004 supplemental 
statements of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the February 2003 and February 2004 letters, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers. Thus, the Board finds that VA's duty to 
notify has been fulfilled and any defect in the timing of 
such notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  In fact, by way of correspondence received 
by the RO in February 2003, the veteran stated that he had no 
additional evidence to submit in relation to his claim.  The 
record includes several VA examination reports, and the 
requirements of 38 C.F.R. § 3.159 have therefore been met. 

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  In the evaluation of 
service-connected disabilities, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating that accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  However, 
where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2003).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2003).  The Court held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2003), painful motion is an 
important factor of disability with any form of arthritis; 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Hicks v. 
Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  

Review of the veteran's claims file reveals that the veteran 
was granted service connection in 1948 for traumatic 
arthritis following an injury while on active duty.  The RO, 
in an August 1997 rating decision, granted an increased 
rating to 10 percent under Diagnostic Codes 5010-5260.  In 
November 1998, the RO increased the rating to a 20 percent 
evaluation under Diagnostic Code 5010 effective from the date 
of the January 1997 claim.

The veteran contends that his right knee disability is more 
severe than currently evaluated, and that an increased 
evaluation should be assigned.  A February 1997 VA 
examination report revealed that on physical examination the 
veteran had full range of extension of his knees and range of 
flexion to 125 to 130 degrees.  He had no instability, 
effusion, crepitus or synovial thickening.  The veteran 
complained of pain upon manipulation of the patellas and of 
tenderness along the anterior joint margins.  The examiner 
diagnosed complaints of degenerative joint disease with some 
parapatellar pain on motion manipulation.  X-ray reports 
revealed a stable appearance to the extensive 
chondrocalcinosis, consistent with the veteran's history of 
CPPD arthropathy.  No acute changes in the knees were noted.  
At his February 1998 RO hearing, the veteran testified that 
his right knee was painful and weak and he was limited in its 
use by pain and fatigue.  He also noted that he needed to use 
a walker and a wheelchair to get around.

An April 1998 VA examination report notes that the veteran 
reported a 40-year history of knee pain with a recent 
increase in pain to where it hurt every day on a scale of 10 
out of 10.  He reported taking morphine for pain control and 
claimed to use a walker and be practically housebound.  He 
complained of occasional catching, popping and locking in the 
right knee.

Physical examination revealed that the veteran had a slow 
gait that favored the right knee.  The appearance of the knee 
was somewhat varus which would be consistent with arthritis.  
His knee range of motion was 0 to 110 degrees and he had 
stable knee to varus and valgus examination.  There was no 
evidence of insufficient posterior or anterior cruciate 
ligament; however, on deep flexion, he complained of some 
pain and there was some palpable crepitance and pain 
associated with McMurray's testing.  He had no effusion on 
the inside of the knee and there was minimal palpable 
osteophytes on the medial aspect of the knee.  He was able to 
toe and heel stand and he had negative straight leg raises 
bilaterally and sensation throughout his lower extremities.  
X-ray examination reports revealed calcium pyrophosphate 
deficiency or chondrocalcinosis in the joint space as well as 
mild narrowing of the joint spaces.

The examiner's assessment was that the veteran had an 
extremely significant pain picture, which required him to be 
on home-based morphine.  His symptoms were consistent with 
degenerative knee meniscal tear, but his radiographic signs 
of arthritis were relatively minimal by radiographic 
examination.  The examiner noted that the veteran had a 
significant amount of functional impairment with relation to 
his pain as well as weakness and atrophy of the musculature 
from disuse and that this would lead to fatigability and 
incoordination.  The examiner also noted that the pain the 
veteran claimed to have was somewhat out of proportion to his 
physical findings.

An August 1998 orthopedics note from the VA Medical Center 
notes that the veteran claimed to mainly use a walker and a 
wheelchair to get around.  He reported that his mobility was 
limited by both pain and instability and reported having 
several falls.  He claimed to have pain all the time.  On 
physical examination, the veteran required assistance in 
standing next to the examining table.  He had no effusion of 
the knees, but he was moderately tender at the medial 
anterior joint line of the right knee.  He was also tender 
under the medial and lateral aspects the patella and the 
inferior pole of the patella.  There was palpable crepitus at 
the joint.  He was stable to coronal and sagittal stresses.  
The knee range of motion was full extension to flexion of 110 
degrees.  Radiographs revealed minimal medial joint space 
narrowing.

An October 2000 VA examination report noted that the veteran 
had minimal restriction to his lower extremities with his 
primary restriction stemming from lack of endurance.  The 
examiner noted that the veteran used a walker to ambulate for 
shorter distances and a wheelchair to ambulate for longer 
distances.  A VA examination report from March 2003 noted 
that the veteran claimed to be unable to walk alone and that 
he claimed to use a cane indoors and a walker or a wheelchair 
out of doors.  He also claimed that his knees buckled and he 
fell often.  On physical examination, his right knee joint 
extended to 180 degrees and flexed passively to 90 degrees.  
He had pain on motion.  There was pain in both the medial and 
lateral menisci of the right knee.  The ligaments could not 
be assessed.  Muscular strength was one out of five for the 
both the quadriceps and the hamstrings.  The examiner's 
diagnosis was severe degenerative joint disease of the right 
knee.  X-ray reports revealed possible mild medial joint 
compartment narrowing with prominent chondrocalcinosis which 
was nonspecific but can be seen with CPPD.

After a review of the evidence, the Board finds that the 
evidence does not support a higher evaluation under 
Diagnostic Codes 5010-5260 for degenerative joint disease 
with painful and limited motion of the right knee.

The Board notes that when instability and arthritis 
productive of limitation of motion of the knee are present, 
the disabilities may be rated separately under 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003, 5010 and 5257 (2003).  The 
Board is bound by the Court's decision in Esteban v. Brown, 6 
Vet. App. 259, 262 (1994), that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition as well as the precedent opinion by VA 
General Counsel, VAOPGCPREC 23-97 (1997), which held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003, 5010 and 5257.  
In addition, the Acting General Counsel of the VA determined 
that 38 C.F.R. § 4.71a, Diagnostic Code 5257 only addresses 
instability of the knee and does not encompass limitation of 
motion of the knee.  VAOPGPREC 9-98 (1998).  In such a case, 
where a musculoskeletal disorder is rated under a diagnostic 
code that does not involve limitation of motion and another 
diagnostic code based on limitation of motion is applicable, 
the latter diagnostic code must be considered in light of 
sections 4.40, 4.45 and 4.59.  However, in the case at hand, 
there is no objective evidence of instability of the right 
knee.  In fact, the February 1997 VA examination report noted 
no instability of the right knee and the April 1998 VA 
examination report noted no evidence of ligament instability 
of the right knee.  Thus, there is no basis for assigning 
separate ratings under Diagnostic Codes 5010-5260 and 5257.

Arthritis due to trauma and substantiated by x-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5010 (2003).  Degenerative 
arthritis established by x-ray findings will be evaluated on 
the basis of limitation of motion of the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003).  However, when the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent can be 
applied for each specific joint group affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5003 (2003).

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires limitation to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2003).  Limitation of extension 
of the leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  The average 
normal range of motion of the knee is from 0 to 140 degrees. 
38 C.F.R. § 4.71, Plate II (2003).

Here, findings from x-rays confirm arthritis of the right 
knee.  Moreover, examination reports and medical record show 
findings of crepitus and pain on motion.  The February 1997 
VA examination report revealed 0 degrees extension of the 
right knee with flexion to 125 to 130 degrees.  The April 
1998 VA examination report noted the veteran's right knee 
range of motion was 0 to 110 degrees.  An August 1998 VA 
medical center orthopedic note showed right knee range of 
motion was full extension to flexion of 110 degrees.  A VA 
examination report from March 2003 noted that on physical 
examination, the veteran's right knee joint extended to 180 
degrees and flexed passively to 90 degrees.  In sum, the 
medical evidence shows no limitation of extension of the 
veteran's right knee upon repeated physical examination and 
limitation of flexion to 90 degrees, at most.  As noted, a 30 
percent rating under Diagnostic Code 5260 requires flexion to 
be limited to at least 15 degrees.  As the veteran is clearly 
not limited to only 15 degrees of flexion, there is no basis 
for awarding a 30 percent rating under Diagnostic Codes 5010-
5260.  Additionally, a 30 percent rating under Diagnostic 
Code 5261 is only warranted in the event of limitation of 
extension to 20 degrees.  As the record demonstrates no 
limitation of range of extension of the veteran's right knee, 
a 30 percent evaluation is not warranted under Diagnostic 
Codes 5010-5261.

In reaching the conclusion, the Board has considered the 
actual range of motion and the functional equivalent of the 
range of motion due to the factors expressed in DeLuca and 
the regulations.  The medical evidence does not show the 
existence of pain to the extent that it limits flexion or 
extension to the degrees warranted for an evaluation in 
excess of 20 percent.  Even when every range of motion 
reported is accepted as correct, the ranges of motion (actual 
or functional) do not support an evaluation in excess of 20 
percent.  There is no question that the right knee disability 
results in pain, weakness, fatigue, and incoordination.  In 
fact, it appears that the RO has assigned the current 20 
percent rating in recognition of the associated pain and 
weakness, but the preponderance of the evidence is against a 
finding that there is additional functional loss due to pain, 
weakness, fatigue, or incoordination so as to more nearly 
approximate the criteria for a rating in excess of 20 
percent.  There is simply no persuasive evidence that the 
additional functional loss due to these factors results in 
limitation of motion anywhere near that set forth in the 
rating criteria for a rating in excess of 20 percent. 

The Board has examined all other diagnostic codes pertinent 
to the knees.  There is no evidence of ankylosis of the 
knees; consequently, Diagnostic Code 5256 is not for 
application.  As there is no impairment of the either tibia 
or fibula, Diagnostic Code 5262 is also not applicable.

It is readily clear that the veteran's service-connected 
right knee disability is results in impairment, and the Board 
acknowledges the impairment.  However, under the regulatory 
provisions which govern the Board, a higher rating is not 
warranted.  The Board notes here that the veteran suffers 
from a number of nonservice-connected disorders which also 
result in impairment, but such impairment due to those 
nonservice-connected disorders is not for consideration in 
connection with the right knee arthritis rating issue. 




ORDER

Entitlement to a disability rating in excess of 20 percent 
for the veteran's service connected traumatic arthritis of 
the right knee is not warranted.  The appeal is denied. 


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



